ifir-i-

                OFFICIALNOJICL I ROM COLRI 01 CRIMINAL.APR]




            STATE OF TEkz                                                               H"*"
            PENALTY FOR
            PRIVATE USE                                               MAR 19     2015
3/18/2015
PENA, MARK                     Tr.Ct?"No."620"3'1~D       MAILED FROM Z^ffifclfffaj
This is to advise that the Court has dismissed without written order the application
for writ of habeas corpus. See TEX GOVT CODE SECTION 501.0081 (b)-(c).
                                                                  Abel Acosta, Clerk

                             MARK